[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The issue in this appeal is very simple: whether the fact that the employer required the employee to relinquish certain rights that he had acquired constituted a condition within the meaning of Connecticut Agencies Reg. 31-236-46. The board held that it does and the court agrees.
Clearly, the employer's requirement that the employee (a) sign a non disclosure agreement, (b) waive his right to sue the employer; (c) waive his right to reapply for employment with Pitney Bowes, constituted conditions to the receipt of the severance pay as it was a prerequisite to entry into the voluntary separation program. Each of these was a right which was established by the employee's employment agreement. The plaintiff/appellant has offered no cogent argument to the contrary.
The board did not act arbitrarily, unreasonably or in abuse of CT Page 806 its discretion. This appeal is dismissed.
MOTTOLESE, J.